PER CURIAM.
Appellant was arrested and charged with violating two conditions of his probation. After a hearing the trial court revoked the probation and sentenced appellant to five years in the state prison.
Appellant urges reversal on the grounds that there was a violation of his due process rights in connection with his probation violation hearing. It is appellant’s contention that he was not given proper and adequate notice of the hearing and that the court erred in denying his motion for a continuance thereby depriving appellant of an opportunity to produce witnesses and otherwise prepare a defense to the charges. We find merit in appellant’s contention and reverse.
Reversed. Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973); Mato v. State, 278 So.2d 672 (Fla. 3d DCA 1973); Hines v. State, 358 So.2d 183 (Fla.1978).
Reversed and remanded for further proceedings.